DETAILED ACTION
	1.	This action is in response to the amendment filed on 5/17/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-30, 34, 38-40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901).
Regarding claim 21: Chan disclose an input circuit (i.e. figure 1-3) for a power supply (i.e. 1) comprising: 
a switch element (i.e. M1) arranged on an input side (i.e. side of Vi); 
an inductance (i.e. 6) arranged in series with the switch element (i.e. M1); and 
an active switch unit (i.e.D1); and 
wherein an input voltage (i.e. Vi) is convertible into an output voltage (i.e. Vo) via periodic switching of the switch element (i.e. M1) between a conductive state and a blocked state (i.e. on/off and force off state); 
wherein a current (i.e. figure 3: Ii) at least partially flows through the inductance (i.e. 6) during a switching period of the switch element (i.e. M1), said current (i.e. figure 3: Ii) charging a capacitance (i.e. 7) arranged on an output side (i.e. side at Vo) at which the output voltage (i.e. Vo) is made available; 
wherein the active switch (i.e.D1) absorbs (i.e. function of the diode D1) a current (i.e. Ii) in a blocked state (i.e. force off state) of the switch element (i.e. M1); 
wherein the current (i.e. Ii) flow via the switch element (i.e. M1) is permitted in the blocked state (i.e. force off state) of the switch element (i.e. M1) when a predefined breakthrough voltage (i.e. the rated voltage of the transistor switch provided by the manufacture) at the switch element (i.e. M1) is exceeded; 
wherein the switch element (i.e. M1) is switchable into the blocked state (i.e. force off state) upon recognition of an overvoltage (i.e. overvoltage sensed by the function of comparator 8) on the input side (i.e. side of Vi) of the input circuit (i.e. 1); 
wherein the current flow (i.e. Ii) via the switch element (i.e. M1) is relayed to the inductance (i.e. 6) and switches off the active switch (i.e. function of the diode during switch M1 turn on and the current Ii is flowing through the inductor 6); and 
wherein the switch element (i.e. M1) and the inductance (i.e. 6) are dimensioned (i.e. see connection of M1 and 6) such that, upon occurrence of the overvoltage (i.e. overvoltage sensed by the function of comparator 8), an avalanche energy (i.e. energy occurs during the overvoltage) arises at the switch element (i.e. M1), at which the switch element (i.e. M1) withstands the current (i.e. Ii) flowing through the inductance (i.e. 6) for a duration (i.e. figure 3: during Sa having low signal) of the overvoltage (i.e. overvoltage sensed by the function of comparator 8) (i.e. ¶ 32-61),
 	but does not specifically disclose an input capacitor which prevents limit values of system current harmonics from being exceeded.
 	Chan discloses a voltage regulator (i.e. figures 1A, 1B and 2) comprising an input capacitor (i.e. Cin) which prevents limit values of system current harmonics from being exceeded (i.e. ¶ 3 and 6). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the regulator as disclose by Chan to reduce the harmonic distortion and EMI. 
Regarding claim 22: (i.e. figure 1-3) wherein the switch element and the inductance are further dimensioned (i.e. see connection of M1 and 6) such that the predefined breakthrough voltage (i.e. the rated voltage of the transistor switch provided by the manufacture) at the switch element (i.e. M1) and the output voltage (i.e. Vo) produce at least one sum value (i.e. figure 3: value of Vo) at which the current (i.e. Ii) through the inductance (i.e. 6), upon occurrence of a maximum overvoltage to be expected, remains below a maximum predefineable value (i.e. figure 3: see Vo and Vo below Th) (i.e. ¶ 32-61).
Regarding claim 23: (i.e. figure 1-3) further comprising: an activation unit (i.e. 4) for activating the switch element such that the switch element is supplied with activation pulses, which alternately place the switch element into the conductive state and the blocked state (i.e. ¶ 32-61).
Regarding claims 24-26: (i.e. figure 1-3) further comprising: a comparator unit (i.e. 8) for recognizing the input-side overvoltage; wherein the comparator unit is supplied with an indirectly or a directly determinable voltage value on the input side of the input circuit such that the switch element, if a predefined reference value is exceeded by the determined and supplied measured voltage value (R2), is placed into the blocked state (i.e. ¶ 32-61).
Regarding claims 27-29: (i.e. figure 1-3) further comprising: a comparator unit (i.e. 8) for recognizing the input-side overvoltage based on a current building up as a consequence; wherein the comparator unit is supplied with a measured current value determined by via a current sensor (i.e. 8) such that the switch element, if the predefined reference value is exceeded by the measured current value, is placed into the blocked state.
Regarding claim 30: (i.e. figure 1-3) wherein the switch element comprises a semiconductor switch.
Regarding claim 34: (i.e. figure 1-3) wherein the semiconductor switch comprises a switching transistor.
Regarding claim 38: (i.e. figure 1-3) wherein the input circuit include at least buck converter topology.
Regarding claim 39: (i.e. figure 1-3) wherein the active switch comprises a diode.
Regarding claim 40: (i.e. figure 1-3) wherein the active switch unit comprises a Schottky diode.
Regarding claim 42: (i.e. figure 1-3) wherein the capacitance arranged on the output side comprises one of (i) a ceramic capacitor, (ii) an electrolytic capacitor and (iii) a plastic film capacitor.
Regarding claim 43: (i.e. figure 1-3) wherein the switch element is arranged in a positive voltage branch of the input circuit.
Regarding claim 44: (i.e. figure 1-3) wherein the switch element is arranged in a negative voltage branch of the input circuit.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901) and further in  view of Rozman et al. (US 20130221941).
Regarding claim 31: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the semiconductor switch comprises a metal oxide field effect transistor based on silicon carbide.
Basler et al. disclose the semiconductor switch comprises a metal oxide field effect transistor based on silicon carbide (i.e. ¶ 11).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Rozman et al. in order to provide fast switching times and very low drain to source on-resistances.

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901) and Rozman et al. (US 20130221941) and further in view of Basler et al. (US 20170117798).
Regarding claim 32: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the semiconductor switch based on silicon carbide has a predefined minimum acceptance capability for the avalanche energy as a characteristic component value.
Basler et al. disclose the semiconductor switch based on silicon carbide has a predefined minimum acceptance capability for the avalanche energy as a characteristic component value (i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.

9.	Claims 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901) and further in view of Basler et al. (US 20170117798).
Regarding claim 33: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the switch element comprises a semiconductor switch and a unit for limiting and accepting the avalanche energy which is arranged in parallel with the semiconductor switch.
Basler et al. disclose the switch element comprises a semiconductor switch and a unit for limiting and accepting the avalanche energy which is arranged in parallel with the semiconductor switch (i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.
Regarding claim 35: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the unit for limiting and accepting the avalanche energy comprises a suppressor diode.
Basler et al. disclose the unit for limiting and accepting the avalanche energy comprises a suppressor diode (i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.
 Regarding claim 36: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the suppressor diode comprises a power Zener diode based on silicon.
Basler et al. disclose the suppressor diode comprises a power Zener diode based on silicon (i.e. ¶ 48-54).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Basler et al. without losing blocking capability directly after the avalanche breakdown has ceased.

10.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901) and Basler et al. (US 20170117798) and further in view of Wolf (US 20110116294).
Regarding claim 37: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the unit for limiting and accepting the avalanche energy comprises voltage-limiting protective circuitry which comprises at least a capacitance and a diode.
Wolf disclose the switch element comprises a semiconductor switch and a unit for limiting and accepting the avalanche energy which is arranged in parallel with the semiconductor switch (i.e. figure 2).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the semiconductor switch as disclose by Wolf in order to prevent overvoltage.

11.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901) and further in view of Yonezawa et al. (US20130099768).
Regarding claim 41: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the Schottky diode is formed from silicon carbide.
 Yonezawa et al. disclose the Schottky diode is formed from silicon carbide (i.e. ¶ 20).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with diode as disclose by Yonezawa et al., because it provide fast recovery. 

12.	Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US 20150146328) in view of Chan (US 20190214901) and further in view of Pion (US 20180191257).
Regarding claim 45: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a rectifier arranged on the input side for linking the input circuit to an at least two-phase power supply system.
 Pion disclose a power supply (i.e. figure 1) comprising a rectifier unit arranged on the input side for linking the input circuit to an at least two-phase power supply system.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.
Regarding claim 46: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose at least one varistor arranged on the input side for limiting overvoltage that occurs.
Pion disclose a power supply (i.e. figure 1) comprising at least one varistor arranged on the input side for limiting overvoltage that occurs.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.
Regarding claim 47: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the input circuit includes a converter stage which is arranged downstream of said input circuit on the output side, an input voltage of the converter stage being formed by the output voltage of the input circuit made available at the capacitance. 
Pion disclose a power supply (i.e. figure 1) comprising the input circuit includes a converter stage which is arranged downstream of said input circuit on the output side, an input voltage of the converter stage being formed by the output voltage of the input circuit made available at the capacitance.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.
Regarding claim 48: Mikami et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein the converter stage comprises an electrically isolating converter stage.
Pion disclose a power supply (i.e. figure 1) comprising wherein the converter stage comprises an electrically isolating converter stage.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Mikami et al.’s invention with the power supply as disclose by Pion in order to ensure operating continuity in spite of losing a phase, there is provided a protection circuit delivering said input voltage from a polyphase energy distribution network having a neutral conductor via a diode rectifier bridge.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838